Citation Nr: 1761181	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  10-17 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 22, 2011, in excess of 50 percent prior to April 20, 2013, and in excess of 70 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to the service connected PTSD prior to April 20, 2013.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1968 to May 1970, and is the recipient of the Combat Infantryman's Badge, as well as several Bronze Star Medals.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  During the entire period of the claim, the Veteran's PTSD has been manifested by social and occupational impairment that has most nearly approximated deficiencies in most areas.

2.  Since October 27, 2012 the Veteran has met the threshold percentage requirements and has been unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The Veteran's PTSD warrants a rating of 70 percent, but not higher, throughout the period of the claim.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU have been met from October 27, 2012.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a letter mailed in July 2009 prior to the initial adjudication of the Veteran's PTSD claim.

The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded appropriate VA examinations to address the severity of his service-connected disability in August 2009, April 2011, and February 2016.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since his most recent examination.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.

Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1.

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's PTSD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.   The Board also notes the Veteran's PTSD and TDIU claims are substantially intertwined.  As such, the issues will be addressed together.

In the August 2009 rating decision on appeal, the RO granted service connection, and assigned a 30 percent rating for PTSD.  The Veteran appealed the assigned disability rating, and in the course of this appeal also asserted he was unemployable as a result of his PTSD.  

PTSD is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . . . . . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The DSM-IV provides for a global assessment of functioning score (GAF) of 31 - 40 for some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work).  A score of 41-50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While a GAF of 51-60 for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV, 46-7.

The Board notes that the Veteran's private assessments and VA examination reports reveal GAF scores ranging from 39 to 58, which are indicative of moderate to serious symptomatology, and evidences major impairments in several areas.  In determining the proper rating for the Veteran, the Board considers the GAF score as assistive and probative evidence; however, the score alone is neither dispositive nor more probative than the actually described symptoms in the record.  

Interestingly, the Veteran's private treatment notes and VA examinations illustrate a rather consistent disability picture throughout the entire claim period.  In short, the Veteran's manifestations throughout the pendency of this appeal have been regularly described, and when assessed, illuminate deficits in most areas of life functioning.  Throughout the entire appeal period the Veteran has reliably reported experiencing symptoms that include concentration/memory impairments, depressed mood, intermittent suicidal ideations, anhedonia, social withdrawal/detachment, irritability, hypervigilance, an acute startle response, nightmares, avoidance, numbing, distressing recollections/flashbacks, a restricted affect, persistent guilt, anxiety, suspiciousness, and panic attacks. 

Although the Veteran is not presently working or attending school, in an occupational setting these symptoms clearly did result in problematic interpersonal interactions.  Additionally, his irritability and lack of impulse control have resulted in diminution in family relations, as well as a divorce from his first wife.  Evidence of impaired thinking has been shown by the Veteran's manifestations of suspiciousness and intrusive thoughts.  Finally, there is also clear evidence of impaired mood, as noted by his continuous treatment for symptoms such as depressed mood, anxiety, and anger.  Based on the foregoing, the Board finds the Veteran's occupational and social impairment throughout the period of the claim most nearly approximates deficiencies in most areas, as required for a 70 percent rating.  

There is no evidence of delusions, hallucinations, homicidal ideations, or grossly inappropriate behavior.  He has been able to perform activities of daily living and is oriented to person, time, and place.  Additionally, the evidence does not show the Veteran experiences memory impairments of such a severity that he forgets names of close relatives, his own occupation, or his own name.  Further, although the Veteran does not have many social relationships he has expressed having a good relationship with his wife, step-daughters, and granddaughter.  The evidence simply does not show, that the social and occupational impairment from the disability has more nearly approximated the total impairment required for a 100 percent rating at any time during the period of the claim.  For these reasons, the Board finds that a rating of 70 percent, and no more, is warranted throughout the period of the claim.

However, by way of a March 2016 rating decision, the RO granted entitlement to a TDIU rating on the basis of the Veteran's PTSD alone.  The RO determined the TDIU rating was warranted from April 20, 2013, because evidence at that time revealed a worsening of the Veteran's disability.  For the reasons stated above, the Board has found the Veteran's disability picture has been quite consistent throughout the appeal period, such that a 70 percent disability rating was warranted throughout that timeframe.  Therefore, the Veteran has satisfied the schedular rating criteria for a TDIU throughout the period of the claim.  See 38 C.F.R. § 4.16 (a).  

Although the Veteran did satisfy the schedular criteria for entitlement to a TDIU rating, the evidence indicates he remained gainfully employed until October 26, 2012.  As noted by the psychiatric examiners throughout the appeal, the Veteran has a long history of being a "workaholic."  Indeed, he has reported that he submersed himself in his work, as a means of avoiding traumatic memories and events.  A VA Form 21-4192 Request for Employment Information in Connection with Claim for Disability Benefits was provided by the Veteran's last employer.  This document indicates the Veteran earned $110, 584.77 in the 12 months prior to his last date of employment.  It is self-evident that a total disability rating based on unemployability is not assignable prior to the date substantially gainful employment ceases.  Nonetheless, the Board finds that since October 27, 2012, the day following the Veteran's last day of employment, the PTSD manifestations noted above were sufficiently severe to render him unable to maintain any form of substantially gainful employment consistent with his education and occupational background.  

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to an evaluation in excess of the 70 percent schedular rating, or entitlement to a TDIU prior to the date granted herein.  

Consideration has been given to assigning a staged rating; however, as explained above, the evidence does not suggest that the severity has fluctuated during the period of this appeal, so a staged rating is not appropriate for this claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

The Board having determined the Veteran's posttraumatic stress disorder warrants a 70 percent rating, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted from October 27, 2012, subject to the criteria applicable to the payment of monetary benefits.  




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


